The employer appeals from a decision of the Unemployment Insurance Appeal Board, dated October 28, 1940, which affirmed on rehearing a decision of the referee. The claimant was a cook in a household from August, 1938, to June, 1939. The appellant had four persons in her employ during the statutory period of 1937. The appellant concedes that she had in her employ three household servants, but denies that the laundress, who washed and ironed the family clothes, and the handyman, who kept the sidewalks and back yard cleaned, vacuumed the stairs in a four-story house, washed the marble vestibule and attended to the furnace, were employees. The Board’s decision is substantiated by competent evidence and, therefore, is conclusive upon this court. The question of unconstitutionality of the Unemployment Insurance Law is raised by the appellant. The presumption is in favor of the constitutionality and the burden is on the appellant to show that the instant application of the Unemployment Insurance Law is unconstitutional. She has failed to carry this burden. Decision of the Board unanimously affirmed, with costs to the State Industrial Commissioner. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Foster, JJ.